                                          Case 4:20-cv-01566-HSG Document 39 Filed 08/31/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL ROBERT WITCZAK,                              Case No. 20-cv-01566-HSG
                                   8                    Plaintiff,                           ORDER DENYING REQUEST FOR
                                                                                             EXTENSION OF TIME WITHOUT
                                   9             v.                                          PREJUDICE
                                  10     JARED D. LOZANO, et al.,                            Re: Dkt. No. 38
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Valley State Prison, filed this pro se civil rights action pursuant to

                                  14   42 U.S.C. § 1983. On July 27, 2021, the Court dismissed the second amended complaint for

                                  15   failure to state a claim; entered judgment in favor of Defendants and against Plaintiff; and closed

                                  16   the case. Dkt. Nos. 36, 37. On or about August 20, 2021, Plaintiff filed a request for an extension

                                  17   of time. Dkt. No. 38. However, Plaintiff does not specify what deadline he seeks to extend.

                                  18   Accordingly, his request for an extension of time is DENIED without prejudice to re-filing
                                  19   specifying what deadline he seeks to extend and how long of an extension of time is needed.

                                  20          This order terminates Dkt. No. 38.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 8/31/2021

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
